*36
SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was argued by plaintiff pro se and by counsel for defendants.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the order of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Patterson’s Opinion and Order dated March 6, 2000, and his Opinion and Order dated April 27, 2000.
We have considered all of plaintiffs contentions on this appeal and have found in them no basis for reversal. The judgment of the district court is affirmed.